United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1486
                                   ___________

Barbara McGee,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Sgt. Nickolas Fredriken,                *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                           Submitted: March 22, 1999
                               Filed: April 15, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

      Barbara McGee commenced this action against a Drug Enforcement
Administration officer seeking return of a forfeited automobile or compensatory
damages. Because the relief she seeks would operate against the United States,
McGee’s claim is subject to the six-year statute of limitations set forth in 28 U.S.C.
§ 2401(a). See Hawaii v. Gordon, 373 U.S. 57 (1963). A notice of forfeiture was
mailed to McGee’s husband, the vehicle’s registered owner, in May 1990; he filed a
claim and cost bond. Notice of the vehicle’s seizure was published for three
successive weeks in August 1990. A default judgment of forfeiture was entered in
April 1991. McGee commenced this action in August 1997. In these circumstances,
we agree with the district court1 that McGee’s claim is time-barred.

      The judgment of the district court is affirmed. See 8th Cir. Rule 47A(a).

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE RODNEY W. SIPPEL, United States District Judge for
the Eastern District of Missouri.
                                        -2-